                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 LISA MORRIS, on behalf of herself and all
 others similarly situated,

                      Plaintiff,

 v.                                                   CASE NO. 3:18-cv-157-RJC-DSC

 BANK OF AMERICA N.A.,

                      Defendant.


                                            ORDER

       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for David L. Permut]” (document #60). For the reasons stated therein, the Motion is

granted.

       SO ORDERED.
                            Signed: October 9, 2019
